Dean, J.,
concurring separately.
An option to buy real or personal property at a given price is everywhere recognized as a property right. It is so recognized in the law that pertains to the interpretation of wills. Mrs. Riley in express and coldly specific terms devised to her daughter Emma an option to pur-' chase the home, place at the price of $50 an acre. Her will also provides that Emma’s distributive share in the land, $12.50 an acre, “shall be allowed on the said purchase price of said land.” The language of the codicil, as pointed out in the main opinion, seems to emphasize the specific intent of Mrs. Riley* with respect to the disposition that she wanted to make of her home place. The testatrix might have provided that Emma’s option to purchase should be based on- an agreement as to price, or upon an appraised value of the land at the time the will became effective. But it is sufficient answer that she did not do so. She named the price. The will does not appear to be ambiguous, and *516we should not declare it to be so upon slight pretext. As said by Chief Justice Cooley in Kinney v. Kinney, 34 Mich. 250:
“Where there is no ambiguity on the face of a will, it is not admissible by extrinsic evidence to seek to raise an ambiguity, and thereupon on the strength thereof to limit' or qualify the construction of the language actually used, so as to give effect to some conjectured probable purpose of the testator which he has failed to express. This would be not putting a construction upon the will made by him, but making a new one of quite’ a different purport. * * * Judicial tribunals cannot inquire into a testator’s hopes and expectations as to what his fortune may turn out to be when his will shall take effect, any further than he has seen fit to express them; where he has clearly expressed a wish consistent with the rules of law, they must give it effect;’ they are not at liberty to surmise that his real wishes were something different.”
Nothing can be more clear than the language of Judge Cooley on this point. The rule in the Kinney case must be adhered to, if men and women are to be left free to make their own wills. It is elementary that, where there is an apparent conflict in the language of a will having to do with both general and specific devises, the general devise yields to the specific.' The rule is the same where a will, or even a contract, has to do with a general intent and a particular or specific intent. In such case the specific intent controls. In the present case it is argued by defendants that, if it is held that the will discloses two conflicting intents, namely, an intent to divide all of the property equally among the four children and an intent to give to Emma an option to buy the home place at $50 an acre, the intent for an equal division controls. The question, then, is squarely presented as to which is the controlling intent or paramount purpose that is disclosed by the language of the will. Clearly, if there is such conflict, the intent of the testatrix to give to Emma the option to purchase controls, because the language of the will pertaining thereto *517is specific as to person., as to property, and as to price. In this respect all is distinct, all is clearly pointed out. It seems to be the uppermost, the controlling, thought of Mrs. Riley, and appears perhaps to be the main reason why the will was at all written. The clause of. the will devising to Emma the option to purchase the farm, and the codicil which gave to Emma the strip of land that formed an essential part of the farm, “in addition to and as a part of the farm bequeathed to her in the said will, and on the same terms and conditions,” are the sole and only portions of the will that point out and specify and distinguish any portion of the estate from the general mass of the estate. This seems to answer the contention that the will of Mrs. Riley gives expression to conflicting intentions with respect to the disposal of her property. The will does not seem to present intentions that are in substantial conflict, when viewed in the light of generally accepted rules of construction.
The specific devise is favored by our statute for certain purposes. Section 1318, Rev. St. 1913, provides: “The estate real or personal, given by will to any devisees or legatees, shall be held liable to the payment of the debts, expenses of administration, and family expenses, in proportion to the amount of the several devises or legacies, except that specific devises and legacies, and the persons to whom they shall be made, may be exempted, if it shall ap.pear to the court necessary in order to carry into effect the intention of the testator, if there shall be other sufficient estate.”
Ogilvie v. Ogilvie, 21 Quebec Sup. Ct. 130, holds: “The fact that the estate is much larger at the date of the testator’s death than it was when the will was made is an extraneous circumstance which cannot be taken into account by the court in the interpretation of a will, so as to change its meaning from that fairly (Reducible from the contents of the entire instrument itself.”
Will any one deny the validity of a clause in a will that places a valuation upon property for purposes of distribu*518■tion? Will it be denied that an option to purchase property on terms and at a price specified in a wiil is not the subject of lawful testamentary disposition? The main opinion seems fairly to have gathered from the will of Mrs. Riley her intent with respect to the disposition that she wanted to make of her property. With this done, the duty of the court is accomplished. Where the language of the will is plain, it is not within the province of the court to go outside of the will to discover intent. Death will have an added terror when the judge begins to substitute his will for the will of the testator.